DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 08/30/2021 which has been entered. Claims 1, 3, 4 and 8 have been amended. No Claims have been cancelled. Claim 21 has been added. Claims 1-21 are still pending in this application, with Claims 1, 8 and 15 being independent.
Response to Arguments
Applicant’s arguments with respect to Claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BARAKAT et al (2020/0028690 A1).
As per Claim 1, Barakat teaches a method comprising: receiving, by a first device, a message indicative of a call request, wherein the message comprises a sender identifier associated with a sender device, a destination identifier, and header data, wherein the header data is added to the message by a second device (Figure 1B – Reference 125; Figure 4 – Reference 410; Figure 7B; Page 3, Paragraph [0028]; Page 4, Paragraph [0032]; Page 11; Paragraph [0087]).
(Note: As shown in Figures 1B and 7B, a session initiation protocol [SIP] INVITE message is used to provide call setup information. The use of SIP INVITE messaging inherently teaches a sender identifier associated with a sender device, a destination identifier, and header data. The call security platform described by Barakat may be used to add additional information into the SIP INVITE message header)
Barakat also teaches determining, based on the header data, an attestation value indicative of trustworthiness of usage of the sender identifier in the message (Figure 4 – References 420, 430 and 450; Page 11, Paragraphs [0089], [0090] and [0096]); generating, based on the attestation value, a signature (Figure 4 – Reference 460; Page 11, Paragraph [0093], [0096] and [0097]); and sending, based on the destination identifier, a signed message comprising the signature and at least a portion of the message (Figure 4 – Reference 470; Page 11, Paragraph [0094]).
(Note: In paragraph [0032], Barakat describes the call security platform adding call verification information to the SIP INVITE message [e.g. verstat]. In paragraph [0034], Barakat describes assigning levels or trustworthiness [i.e. “A” – full attestation, “B” – partial attestation, or “C” – no attestation])
As per Claims 2, 9 and 16, Barakat teaches wherein the message comprises a session initiation protocol invite message as described in Claim 1 (See: SIP INVITE message shown in Figure 7B).
As per Claims 3, 10 and 17, Barakat teaches wherein the header data comprises one or more of a diversion header or an identity header as described in Claims 1 and 2 above.

As per Claims 6, 13 and 20, Barakat teaches wherein the attestation value is one of a plurality of attestation values indicating different levels of trustworthiness as described in Claim 1 above.
As per Claims 7 and 14, Barakat teaches wherein generating the signature comprises applying a cryptographic process to at least the attestation value (Abstract; Page 2, Paragraphs [0019] and [0020]; Page 8, Paragraph [0056]).
As per Claim 8, Barakat teaches a method as described in Claim 1 above. Barakat also teaches determining a presence or an absence of header data associated with the message (Page 4, Paragraphs [0033] and [0034]).
As per Claim 15, Barakat teaches a method as described in Claim 1 above. Barakat also teaches determining an absence of header data associated with the message (Page 4, Paragraph [0034]).
As per Claim 21, Barakat teaches wherein the second device comprises a computing device in a network receiving the message from the sender device, and wherein the sender device is an originator of the message (Figure 1B and 1D; Figure 2 – Reference 210; Page 9, Paragraph [0067]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BARAKAT et al (2020/0028690 A1) in view of Don et al (10,581,829 B1).
As per Claims 5, 12 and 19, Barakat teaches the methods of claims 1, 8 and 15; but does not teach wherein receiving the message comprises receiving the message from a private branch exchange. However, Don teaches wherein receiving the message comprises receiving the message from a private branch exchange (PBX) (Column 9, Lines 32-37).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Barakat with the method as taught by Don to enable a called party to be confident that the identity displayed on their caller ID is an accurate identifier of the calling party which allows the called party to make an informed decision as to whether the called party wants to speak with the caller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bakker et al (2010/0262704 A1), Guccione et al (2011/0265153 A1), Klug (2004/0177048 A1), Jackson et al (2018/0288060 A1), Fu et al (9,485,099 B2), Boyle et al (2010/0082977 A1) and Buch et al (2003/0214165 A1). Each of these references describes systems and methods of authentication for communicating parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652